Honorable E. Y. Cunningham
County Auditor
Navarro County
Corsicana, Texas
Dear Sir:              Opinion No. o-4985
                       Re: Under the facts submitted may the
                            appointed County Treasurer of Nav-
                            arro County accept the salary of
                            $1.00 a year as set by the Commla-
                            sioners' Court, and related ques-
                            t ions?
       Your letter of recent date requesting the opinion of
this department on the questions stated therein reads ln part
as followa:
      "We have a very unusual situation that Is
   about to develope in the office of the County
   Treasurer, which is as follows:
      "The duly elected County Treasurer is going
   ,totake the oath of office on January lst, 1943
   and then immedfately resign. My understanding of
   the law is that this office being vacated, it be-
    comes the duty of the Commissioners Court to fill
   this vacancy, They plan to a point some one who
   will be willfng to serve for $1.00 per, This of-
   fice has been paying a salary of $1,200.00 per
          The commlasloners Court plan on applying
   ~~~~0$1,199.00 on a donation they expect to make
   toward the operation of a City-County Health unit
   which is to start operation January lst, 1943.
      "I would apprecfate very much your gfving me
   a rulfng on the following questions:
      "May the appointed County Treasurer accept the
   salary of $l,OO per year as set by the Comnlssion-
   ers Court, May the Commissioners legally apply
   this $1,199000 toward thefr donatlon for the opera-
   tion of this health unit? Or can the appointed
   County Treasurer accept the salry of $1,200.00
   per year and then make this donation to the unit
Honorable E, Y. Cunningham, page 2          o -4985



    directly, or should they turn the $l,lgg.OO back
    to the County and then let the County in turn ap-
    ply these funds toward the City-County Health unlit
    as a part of their budget obligation toward this
    unit, and would the Commissioners Court have the
    authority to so apply these funds when turned back
    to the County by the County Treasurer?
       "Uthe   County Treasurer may serve for a fee
    of $l..OOper year then may this office receive com-
    missions from the various funds, not to exceed the
    $2,000.00 per year, for operating expense of the
    office of the County Treasurer?


       Navarro County has a population of 51,308      inhabitants
according to the 1940 Federal Census.
       Section 13, Article 3912e, Vernon's Annotated Civil
Statutes, reads in part as follows:
       "The Commissioners' Court in counties having
    a population of twenty thousand (20,000) inhabi-
    tants or more, and less than one hundred and ninety
    thousand (lgO,OOO) inhabitants according to the last
    preceding Federal Census, is hereby authorized and
    it shall be its duty to fix the salaries of all the
    following named officers, to-wit: . 0 . treasurer
    0 D 0 Each of said officers shall be paid in money
    an annual salary in twelve (12) equal installments
    of not less than the total sum earned as compensa-
    tion by him In his official capacity for the fFsca1
    year 1935, and not more than the maximum amount al-
    lowed such officer under laws existing on August
    24, 1935; . . 0 0"
       You do not state in your letter the amount the County
Treasurer earned in his official capacity for the fiscal year
1935 * However, the Commissioners' Court of Navarro County has
no legal authority or right to fix the salary of the County
Treasurer at any sum or amount less than the total sum earned
as compensation by him in his official capacity for the fiscal
year 1935, and not more than the maximum amount allowed such
officer under laws existing on August 24, 1935.
        In the case of Williams v. Caas County, 147 S,W. (2)
588 in construing Section 13 of Article 3912e, supra, the court
said:
Honorable E. Y, Cunningham, page 3           o-4985


        ” 0 D s  Section 13 of said legislative act
    is applicable to Cass County, and authorLzea the
    Commlasioners' Court to fix the salaries of the
    county officers,   including that of the treasurer,
    at a sum not less than the 'total sum earned as
    compensation by him In his offlclal capacity for
    the ffscal year 1935.' 0 . 0 ."
       In the case of Nacogdoches County v. Jinklns;~l40 S.W.
(2) 901 construing Section 13 of Article 3912e, supra, it was
stated In part:
       1,
        0 . 0 The terms of the,statute author1zlng
    the Commissioners' Court to fix the salary at any
    sum not less than a certain minimum and not more
    than a certain maximum, were mandatory and could
    not be ignored by the members of the court at
    their discretfon. The order fixtng appellee's
    salary at $2,750 was without authority and void.
       11       " (Also see the case of Nacogdoches
    County'v: Winder 140 S.W. (2) 972 construing
    Section 13 of Article 3912e).
       In view of the foregoIng you are respectfully advlsed
that the Commissioners' Court has no legal authority to fix,
the annual salary of the County Treasurer at the sum of $1.00
per year, You are further advised that the offIce of the
County Treasurer cannot receive commissions from the various
funds In any amount for operating expenses of the office.
There is no statutory or constitutional provision authorizing
such procedure.
       Article 4436a-1, Vernon's Annotated Civil Statutes, au-
thorizes the Commissioners' Court of any county in this State
contalnlng an Incorporated city having a population of not less
than 90,000 inhabttants and not more than 120,000 inhabitants,
as shown by the last preceding Federal Census, and the City
Council of such city to cooperate in forming a city-county
health unit and combine the health units of each political sub-
division for such purpose, and appropriate funds to the com-
bined health unit In such proportion as may be agreed to be-
tween said Commissioners' Court and said City Council. This
statute also authorizes the Commissioners' Court and City
Council after having determined by resolution and joint action
of the court and the City Council that it is to the best ln-
tereat of the county and the~~'citg
                                  to cooperate with one or
more counties having a population of not more than 15,000 in-
habitants in the operation of a health unit, to cooperate w,ith
such county or countlea under such arrangement as may be en-
Honorable E, Y. Cunningham, page 4           o -4985


tered into between the City CouncLl
                             _..    and the Commissioners'
Court of said city-county health unit and the Commissioners'
Court of said county OP counties, Any county having a popu-
lation of not more ,than15,000 Fnhabitants which desire to
Cooperate with any city-county health unit created under the
terms of the Act, may, through action of its Commissioners'
Court, cooperate with said city-county health unit as provided
in the Act,
       As Navarro County has no city having the population
designated in the statute and as said county has more than
15,000 inhabitants accordfng to the last preceding Federal
Census the statute (Article 4436a-1) is not applicable to
Bavarro County,
         Article 4434, Vernon's Annotated Civfl Statutes, pro-
vides:
      "The munfcfpal authorities of towns and cities,
   and commisafoners courts of the counties where&
   such towns and cities are situated, may co-operate
   with eac'hother in making such Improvements con-
   nected wfth safd towns, titles and counties as said
   authorities and courts may deem necessary to im-
   prove the public health and to promote efflcient~
   sanitary regulatfons; and, by mutual arrangement,
   they may provide for the construction of said im-
   provements and the payment therefor."
       1.twill be no,tedthat this statute does not authorize a
city and county to coopera,tein forming a city-county health
unit as authorized by Ar~tfcle4436a-,l,
         Article 4492, Vernon's Annotated Cfvfl Statutes pro-
vides:
      "Any commissroners court may co-operate with
   and join the proper eu,thor?itfesof any city having
   a population of ten i.:howsandpersona or more In
   the es~ablishme~t,buildin~,,e,quipmentand maln-
   tenance of a hospI,kalin said cftg, and to appro-
   priate such funds as may be determined by said
   court) af,ter joint conference rfth the authorities
   of such cfty or town, and the management of such
   hospital shall be under the joint control of such
   court and cfy au.thorItiea."
       AS we understand 'yourrequest, the question of the
county and city cooparatfng in ,theestablishment, building,
equfpment and mainteneinceof a hospftal Is not presented.
.   -




Honorable E, Y. Cunningham, page 5           o-4985


       In view of the foregoing you are advised that cltlea and
towns may cooperate to improve the public health and to promote
efficient sanitary regulatlona as authorized by Article 4434,
supra, and to establish build, equip and maintain a hospital
as provided by Article 4492, supra, but that Navarro County
has no authority to cooperate with the City of Corslcana to
establish and maintain a cltg-county health unit under Article
4436a-1, or any other statute we have been able to find.
       FOP the purposes of this opinion we do not think it
necessary to discuss the proposition as to what the County
Treasurer may do with his salary after he has earned and re-
ceived the same.
         Trusting that the foregoing fully answers your inquiry,
we are
                                     Yours very truly
                                ATTORNEY GENERAL OF TEXAS

                                     By s/Ardell Williams
                                          Ardell~Williams
                                          Assistant
AW:mp:wc

APPROVED Jan 12, 1943
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman